Name: 96/711/EC: Commission Decision of 27 November 1996 amending Decision 93/452/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural activity;  European Union law;  agricultural policy;  Asia and Oceania
 Date Published: 1996-12-17

 Avis juridique important|31996D071196/711/EC: Commission Decision of 27 November 1996 amending Decision 93/452/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan Official Journal L 326 , 17/12/1996 P. 0066 - 0066COMMISSION DECISION of 27 November 1996 amending Decision 93/452/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan (96/711/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 96/14/EC (2), and in particular Article 14 (1) thereof,Having regard to the requests made by the Member States,Whereas, under the provisions of Directive 77/93/EEC, plants of Chamaecyparis Spach, Juniperus L. and Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community;Whereas Commission Decision 93/452/EEC (3), as last amended by Decision 94/816/EC (4) permits derogations for plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan for a given period, provided that certain improved technical conditions are satisfied;Whereas Commission Decision 93/452/EEC as amended stipulated that the authorization should apply until 31 December 1996 in the case of Pinus and Chamaecyparis plants, and until 31 March 1996 in the case of Juniperus plants;Whereas there is no new information giving cause for revision of the technical conditions;Whereas the circumstances justifying the authorization still obtain;Whereas the authorization should therefore be extended for a further limited period;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 93/452/EEC is hereby amended as follows:1. in Article 1 (2) (h), fourth indent, '94/816/EC` is replaced by '96/711/EC`;2. in Article 3 '31 December 1996` is replaced by '31 December 1998`;3. in Article 3 the words 'periods between 1 December 1994 to 31 March 1995 and 1 November 1995 to 31 March 1996` are replaced by 'periods between 1 November 1996 to 31 March 1997 and 1 November 1997 to 31 March 1998`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 27 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.(3) OJ No L 210, 21. 8. 1993, p. 29.(4) OJ No L 337, 24. 12. 1994, p. 87.